DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is responsive to Application 17/031,876 filed in which claims 1-30 are presented for examination.

Allowable Subject Matter
Claims 2, 3, 5, 7, 9-11, 13-19, 21, 22 and 24-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, 8, 19 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa et al (US 2007/0195909 A1) in view of Ishikawa et al (US 2010/0003920 A1) (hereinafter Ishikawa920) in further view of Ng et al (US 2017/0187560 A1).
1Regarding claim 1, Ishikawa teaches a method for wireless communication at a user equipment (UE), comprising: 
2determining a configuration for frequency multiplexing peak suppression information (Ishikawa: Figs. 1-4; [0031]-[0034], [0049], peak suppressing information included in transmitted signal in the frequency domain) 3; 
4receiving, based at least in part on the determined 5configuration, the peak suppression information frequency multiplexed with a data signal in a 6first slot (Ishikawa: Figs. 1-4; [0031]-[0034], [0049], [0071] peak suppressing information included in transmitted signal in the frequency domain).
Ishikawa does not explicitly disclose 7reconstructing a downlink data message based at least in part on the received data 8signal and the received peak suppression information; and 9decoding the reconstructed downlink data message.  
Ishikawa920 teaches 7reconstructing a downlink data message based at least in part on the received data 8signal and the received peak suppression information; and 9decoding the reconstructed downlink data message (Ishikawa920: Fig. 1: Receiver; [0004], [0006], receiver uses the peak suppression information to restore/reconstruct the peak-suppressed signal).
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Ishikawa by 7reconstructing a downlink data message based at least in part on the received data 8signal and the received peak suppression information; and 9decoding the reconstructed downlink data message as disclosed by Ishikawa920 to provide a system for peak suppression and restoration (Ishikawa920: Abstract).
Ishikawa in view of ishikawa920 does not explicitly disclose a user equipment receiving downlink shared channel signal.
Ng teaches a user equipment receiving downlink shared channel signal for peak detection and suppression (Ng: [0081]-[0082]).
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Ishikawa in view of Ishikawa920 by 7 receiving downlink shared channel signal for peak detection and suppression as disclosed by Ng to provide a system for peak reduction (Ng: Abstract).

1Regarding claim 29, Ishikawa teaches an apparatus for wireless communication at a user equipment (UE), 2comprising: 3a processor, 4memory coupled with the processor; and 5instructions stored in the memory and executable by the processor to cause the 6apparatus to: 
7determine a configuration for frequency multiplexing peak suppression 8information (Ishikawa: Figs. 1-4; [0031]-[0034], [0049], peak suppressing information included in transmitted signal in the frequency domain)3;
9receive based at least in part on the 10determined configuration, the peak suppression information frequency multiplexed 11with a data signal in a first slot (Ishikawa: Figs. 1-4; [0031]-[0034], [0049], [0071] peak suppressing information included in transmitted signal in the frequency domain).
Ishikawa does not explicitly disclose 7reconstructing a downlink data message based at least in part on the received data 8signal and the received peak suppression information; and 9decoding the reconstructed downlink data message.  
Ishikawa920 teaches 7reconstructing a downlink data message based at least in part on the received data 8signal and the received peak suppression information; and 9decoding the reconstructed downlink data message (Ishikawa920: Fig. 1: Receiver; [0004], [0006], receiver uses the peak suppression information to restore/reconstruct the peak-suppressed signal).
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Ishikawa by 7reconstructing a downlink data message based at least in part on the received data 8signal and the received peak suppression information; and 9decoding the reconstructed downlink data message as disclosed by Ishikawa920 to provide a system for peak suppression and restoration (Ishikawa920: Abstract).
Ishikawa in view of ishikawa920 does not explicitly disclose a user equipment receiving downlink shared channel signal.
Ng teaches a user equipment receiving downlink shared channel signal for peak detection and suppression (Ng: [0081]-[0082]).

1Regarding claim 4, Ishikawa teaches determining that the peak 2suppression information corresponds to a subset of amplitude peaks of the received data signal above a threshold amplitude (Ishikawa: Figs. 1, 3 and 5; [0049]).  

1Regarding claim 6, Ishikawa in view of Ishikawa920 teaches wherein determining the configuration comprises 2determining that a same modulation and coding scheme is used for the peak suppression 3information and the data signal (Ishikawa920: Figs. 1-3, [0027]-[0028], same modulation for input signal and peak suppressing information) or determining that a first modulation and coding scheme is 4used for the peak suppression information and a second modulation and coding scheme is 5used for the data signal, the first modulation and coding scheme different than the second 6modulation and coding scheme..  


1Regarding claim 8, Ishikawa in view of Ishikawa920 and Ng teaches wherein the peak suppression information of a symbol 2duration is repeated across at least a subset of one or more layers of all layers of a multiple-i3nput multiple-output layer configuration (Ng: Fig. 8; [0051]).  
  
Claims 12, 23 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa et al (US 2007/0195909 A1) in view of Ng et al (US 2017/0187560 A1).

1Regarding claim 12, Ishikawa teaches a method for wireless communication at a base station, comprising: 
2determining a configuration for multiplexing peak suppression information (Ishikawa: Figs. 1-4; [0031]-[0034], [0049], peak suppressing information included in transmitted signal in the frequency domain)3; 
4deconstructing a downlink data message into a data signal and the peak suppression 5information; 6frequency multiplexing the data signal with the peak suppression information based at 7least in part on the determined configuration; and 8transmitting, on the downlink shared channel according to the determined 9configuration, the peak suppression information frequency multiplexed with the data signal in 10a first slot (Ishikawa: Figs. 1-4; [0031]-[0034], [0049], [0071] peak suppressing information included in transmitted signal in the frequency domain).
Ishikawa does not explicitly disclose a user equipment receiving downlink shared channel signal.
Ng teaches a base station transmitting downlink shared channel signal for peak detection and suppression (Ng: [0081]-[0082]).
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Ishikawa by transmitting7transmitting downlink shared channel signal for peak detection and suppression as disclosed by Ng to provide a system for peak reduction (Ng: Abstract).

1Regarding claim 30, Ishikawa teaches an apparatus for wireless communication at a base station, comprising: 2a processor, 3memory coupled with the processor; and 4instructions stored in the memory and executable by the processor to cause the 5apparatus to: 
6determine a configuration for multiplexing peak suppression information (Ishikawa: Figs. 1-4; [0031]-[0034], [0049], peak suppressing information included in transmitted signal in the frequency domain)3;  
8deconstruct a downlink data message into a data signal and the peak 9suppression information; 10frequency multiplexing the data signal with the peak suppression information 11based at least in part on the determined configuration; and 12transmit, on the downlink shared channel according to the determined 13configuration, the peak suppression information frequency multiplexed with the data signal in a first slot (Ishikawa: Figs. 1-4; [0031]-[0034], [0049], [0071] peak suppressing information included in transmitted signal in the frequency domain).
Ishikawa does not explicitly disclose a user equipment receiving downlink shared channel signal.
Ng teaches a base station transmitting downlink shared channel signal for peak detection and suppression (Ng: [0081]-[0082]).
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Ishikawa by transmitting7transmitting downlink shared channel signal for peak detection and suppression as disclosed by Ng to provide a system for peak reduction (Ng: Abstract).
  
1Regarding claim 23, Ishikawa in view of Ishikawa920 and Ng teaches wherein the peak suppression information of a 2symbol duration is repeated across at least a subset of all layers of a multiple-input multiple- 3output layer configuration (Ng: Fig. 8; [0051]).  

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa et al (US 2007/0195909 A1) in view of Ng et al (US 2017/0187560 A1) in further view of Ishikawa et al (US 2010/0003920 A1) (hereinafter Ishikawa920).
1Regarding claim 20, Ishikawa in view of Ng does not teach but Ishikawa920 teaches wherein determining the configuration comprises 2determining that a same modulation and coding scheme is used for the peak suppression 3information and the data signal (Ishikawa920: Figs. 1-3, [0027]-[0028], same modulation for input signal and peak suppressing information). 
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Ishikawa in view of Ng wherein determining the configuration comprises 2determining that a same modulation and coding scheme is used for the peak suppression 3information and the data signal as disclosed by Ishikawa920 to provide a system for peak suppression and restoration (Ishikawa920: Abstract).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KODZOVI ACOLATSE whose telephone number is (571)270-1999. The examiner can normally be reached Monday to Friday 10 am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Avellino Joseph can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478